                      Case
                      Case 2:20-cv-10948-CM
                            1:20-cv-10948-CM Document
                                             Document 18
                                                      17 Filed
                                                         Filed 04/16/21
                                                               04/15/21 Page
                                                                        Page 11 of
                                                                                of 22


                                                                             USDCSDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC#: _ _ _            -+~---~
                                                                             DATE FILED:        4j I Y' l*)-,1 .
                                              THE CITY OF NEW YORK
                                                                                                       LAURA C. WILLIAMS
JAMES E. JOHNSON                             LAW DEPARTMENT                                   Labor & Employment Law Division
Corporation Counsel                                                                                      Phone: (2 12) 356-2435
                                                 I 00 CHURCH STREET                                          Fax: (212) 356-2439
                                                 NEW YORK, NY I 0007                    f'- . ;-; 0 ~ .,...lawfll1a@law.nyc.gov
                                                                                        ~     G "
                                                                                        '·,

                                                                       April 15, 2021

         BYECF
         Honorable Colleen McMahon
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 24A
         New York, New York 10007

                          Re: Marina Brown v. New York City, et al.
                              Civil Action No.: 20-cv-10948 (CM)

         Dear Judge McMahon:

                        I am the Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent defendants City of New
         York ("City") and the New York City Department of Education ("DOE") (collectively,
         "Defendants") in the above-referenced action. I write to respectfully request, with the consent of
         Plaintiff's counsel, a one-week extension of time, from April 19, 2021 to April 26, 2021, for
         Defendants to respond to the complaint. Defendants previously requested, and the Court granted,
         extensions of time from January 28, 2021 to March 15, 2021, from March 15, 2021 to April 5,
         2021, and from April 5, 2021 to April 19, 2021. An Initial Pretrial Conference is currently
         scheduled for April 30, 2021 at 10:00 a.m.

                        This additional extension request is made due to the undersigned ' s very heavy
         caseload, which includes deposition preparation, a motion to dismiss in another action, as well as
         preparing responses to federal and state discovery requests in multiple actions. The foregoing
         obligations necessitate such additional time to finalize Defendants' response.




         cc:      Ethan Leonard, Esq. (by ECF)
                  The Law Offices of Neal Brickman, PC
                  Attorneys for Plaintiff
Case 2:20-cv-10948-CM Document 18 Filed 04/16/21 Page 2 of 2
Case 1:20-cv-10948-CM Document 17 Filed 04/15/21 Page 2 of 2




   Thank you for your consideration of this matter.

                                                Respectfully Submitted,

                                                       /s/
                                                Laura C. Williams
                                                Assistant Corporation Counsel




                                  -2-
